EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian, Reg. No. 42,595 on 02/22/2021.

The application has been amended as follows: 
In claim
1. (Currently amended) A system, comprising: 
a processor of a lead peer; 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: 
receive, by the lead peer,  a new block from an orderer node over a blockchain network that includes a plurality of peers; 
acquire a shared memory handler for a channel of the blockchain network from an anchor peer; 
append the new block to a shared memory buffer based on the handler, wherein the shared memory buffer is a temporary storage that holds some blocks from a current blockchain ledger but not all blocks from the current blockchain ledger; and 
notify the plurality of the peers that the new block is available on the shared memory buffer.

8. (Currently amended) A method, comprising: 
receiving, by a lead peer, a new block from an orderer node over a blockchain network that includes a plurality of peers; 
acquiring, by the lead peer, a shared memory handler for a channel of the blockchain network from an anchor peer; 
appending, by the lead peer, the new block to a shared memory buffer based on the handler, wherein the shared memory buffer is a temporary storage that holds some blocks from a current blockchain ledger but not all blocks from the current blockchain ledger; and 
notifying the plurality of the peers that the new block is available on the shared memory buffer.

15. (Currently amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
receiving, by a lead peer, a new block from an orderer node over a blockchain network that includes a plurality of peers; 
acquiring, by the lead peer, a shared memory handler for a channel of the blockchain network from an anchor peer; 
appending the new block to a shared memory buffer based on the handler, wherein the shared memory buffer is a temporary storage that holds some blocks from a current blockchain ledger but not all blocks from the current blockchain ledger; and 
notifying the plurality of the peers that the new block is available on the shared memory buffer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 23, 2021